Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 1 of 33 PagelD 18

AF Approva AM Wh

Chief Approval “RGA

UNITED STATES DISTRICT COURT

  
  

. 8
MIDDLE DISTRICT OF FLORIDA Se & _
ORLANDO DIVISION eae <
ee —
UNITED STATES OF AMERICA Cem oe oC
ww
V.

CASE NO. 6:21-cr- AS MOEN

,

2d:

JOHNSON W. EUSTACHE

PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Karin Hoppmann, Acting United States Attorney for the Middle District of

Florida, and the defendant, JOHNSON W. EUSTACHE, and the attorney for

the defendant, Susan Malove, Esq., mutually agree as follows:

A. Particularized Terms

i Counts Pleading To

The defendant shall enter a plea of guilty to Counts One and
Two of the Information. Count One charges the defendant with wire fraud, in
violation of 18 U.S.C. § 1343. Count Two charges the defendant with

willfully aiding and assisting in the preparation of a false tax return, in

violation of 26 U.S.C. § 7206(2).

Defendant’s Initials Ob _
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 2 of 33 PagelD 19

2 Maximum Penalties

Count One carries a maximum sentence of 20 years’
imprisonment, a maximum fine of $250,000, or twice the gross gain caused by
the offense, or twice the gross loss caused by the offense, whichever is greater,
a term of supervised release of not more than 3 years, and a special assessment
of $100.

Count Two carries a maximum sentence of 3 years’
imprisonment, a maximum fine of $250,000, or twice the gross gain caused by
the offense, or twice the gross loss caused by the offense, whichever is greater,
a term of supervised release of not more than 1 year, and a special assessment
of $100.

With respect to certain offenses, the Court shall order the
defendant to make restitution to any victim of the offense, and with respect to
other offenses, the Court may order the defendant to make restitution to any
victim of the offense, or to the community, as set forth below.

3. Elements of the Offenses

The defendant acknowledges understanding the nature and
elements of the offenses with which defendant has been charged and to which

defendant is pleading guilty. The elements of Count One are:

Defendant’s Initials Ez 2
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 3 of 33 PagelD 20

The defendant knowingly devised or participated in
a scheme to defraud, or to obtain money or property
by using false pretenses, representations, or
promises;

The false pretenses, representations, or promises
were about a material fact;

The defendant acted with the intent to defraud; and

The defendant transmitted or caused to be
transmitted by wire some communication in
interstate commerce to help carry out the scheme to
defraud.

The elements of Count Two are:

First:

Second:

Third:

Fourth:

Fifth:

The defendant aided or assisted in, or procured,
counseled, or advised the preparation or
presentation of a return under or in connection with
a matter arising under the Internal Revenue laws;

The return falsely stated that the taxpayer incurred
losses of $15,239 from a Schedule C business or
falsely stated that the taxpayer incurred losses of
$6,000 from a Schedule 1 Adjustment to Income;

The defendant knew that the statement in the return
was false;

The false statement was material; and

The defendant did so with the intent to do
something the defendant knew the law forbids.

4, Indictment Waiver

Defendant will waive the right to be charged by way of

indictment before a federal grand jury.

Defendant’s Initials ke Zz 3
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 4 of 33 PagelD 21

5. No Further Charges

If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge
defendant with committing any other federal criminal offenses known to the
United States Attorney's Office at the time of the execution of this agreement,
relating to the conduct giving rise to this plea agreement.

6. Mandatory Restitution to Victim of Count One
Pursuant to 18 U.S.C. § 3663A(a), defendant agrees to make full
restitution to the victims of his wire fraud scheme of $1,343,029.50.
7. Discretionary Restitution to Victim of Count Two
Pursuant to 18 U.S.C. § 3663(a)(3) and (b), defendant agrees to
make full restitution to the Internal Revenue Service of $87,044.
8. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced within the
defendant’s applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the
United States has agreed to recommend in this plea agreement. The parties
understand that such a recommendation is not binding on the Court and that,

if it is not accepted by this Court, neither the United States nor the defendant

Defendant’s Initials VL 4
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 5 of 33 PagelID 22

will be allowed to withdraw from the plea agreement, and the defendant will
not be allowed to withdraw from the plea of guilty.
9. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to
USSG § 3E1.1(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG § 3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG § 3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the

Middle District of Florida, and the defendant agrees that the defendant cannot

Defendant’s Initials Jy 5
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 6 of 33 PagelID 23

and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.
10. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),
whether in the possession or control of the United States, the defendant, or
defendant's nominees. The assets to be forfeited specifically include, but are
not limited to, the following: a money judgment in the amount of
$1,343,029.50, which is the amount of proceeds the defendant admits he
obtained as the result of the commission of the wire fraud scheme to which the
defendant is pleading guilty, as well as the following assets which constitute
funds obtained by the defendant through the scheme or properties purchased
by the defendant using proceeds from the scheme:

a. approximately $150,137.34 seized from Mid Florida Credit

Union account #128651399 held in the name of Home
Refresh Handyman, Inc.;!

 

' The defendant admits that this account was funded with $165,000 in fraudulently-obtained PPP loan
proceeds that the defendant applied for without the full knowledge and consent of Home Refresh
Handyman, Inc. or its officers. Therefore, the defendant admits that neither the company nor its
officers are bona fide purchasers for value of their interest in the fraudulently-obtained loan proceeds.

Defendant’s Initials J a 6
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 7 of 33 PagelD 24

b. approximately $181,552.04 seized from Space Coast Credit
Union account #8100008906711 held in the name of First
Shooting Film Production LLC;?

c. approximately $37,161.15 seized from Space Coast Credit
Union account #8100008919698 held in the name of
Needfulchild Inc.;°

d. approximately $105,164.18 seized from Space Coast Credit
Union account #8100009303066 held in the name of Heritage
Blue Builders LLC;*

e. approximately $225,225.61 seized from the sale of the real
property located on Anzio Dr., in Kissimmee, F'L previously
owned by Paradise Tax Center Bank LLC;°

f. 1510 Shamrock Ave. SE, Palm Bay, FL 32909 titled in the
name of Paradise Tax Center Bank LLC;

g. 411 Flamingo Ct., Poinciana, FL 34759 titled in the name of
Paradise Tax Center Bank LLC;

h. 2070 Agora Cir. SE, Palm Bay, FL 32909 titled in the name
of Paradise Tax Center Bank LLC;

i. 612 Osmosis Dr. SW, Palm Bay, FL 32908 titled in the name
of Paradise Tax Center Bank LLC;

j. 624 Osmosis Dr. SW, Palm Bay, FL 32908, titled in the name
of Paradise Tax Center Bank LLC;

 

* The defendant agrees to the forfeiture of these funds individually and as the sole owner and signatory
of the account from which the funds were seized.

> The defendant agrees to the forfeiture of these funds individually and as the sole owner and signatory
of the account from which the funds were seized.

‘4 The defendant agrees to the forfeiture of these funds individually, as the sole owner and signatory of
the account from which the funds were seized, and as a manager on behalf of Heritage Blue Builder
LEG,

* The defendant agrees on behalf of himself individually, and as the President of Paradise Tax Center
Bank LLC, to the forfeiture of the properties titled in the name of Paradise Tax Center Bank LLC.

Defendant’s Initials q , 7
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 8 of 33 PagelD 25

k. 636 Osmosis Dr. SW, Palm Bay, FL 32908 titled in the name
of Paradise Tax Center Bank. LLC;

1. 1350 Wade St. SE, Palm Bay, FL 32909, titled in the name of
Paradise Tax Center Bank LLC;

m. 1362 Wade St. SE, Palm Bay, FL 32909 titled in the name of
Paradise Tax Center Bank LLC; and

n. 1183 Raoul St. SE, Palm Bay, FL 32909, titled in the name of
Paradise Tax Center Bank LLC.

The net proceeds from the forfeiture and sale of any specific asset
will be credited to and reduce the amount the United States shall be entitled to
forfeit as substitute assets pursuant to 21 U.S.C. § 853(p).

The defendant acknowledges and agrees that (1) the defendant
obtained $1,343,029.50 as a result of the commission of the offense and (2) as
a result of the acts and omissions of the defendant, the proceeds not recovered
by the United States through the forfeiture of the directly traceable assets listed
herein have been transferred to third parties and cannot be located by the
United States upon the exercise of due diligence. Therefore, the defendant
agrees that, pursuant to 21 U.S.C. § 853(p), the United States is entitled to
forfeit any other property of the defendant (substitute assets), up to the amount
of proceeds the defendant obtained, as the result of the offense of conviction
and, further, the defendant consents to, and agrees not to oppose, any motion

for substitute assets filed by the United States up to the amount of proceeds

Defendant’s Initials SL wt 8
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 9 of 33 PagelD 26

obtained from commission of the offense and consents to the entry of the
forfeiture order into the Treasury Offset Program.

The defendant additionally agrees that since the criminal
proceeds have been transferred to third parties and cannot be located by the
United States upon the exercise of due diligence, the preliminary and final
orders of forfeiture should authorize the United States Attorney’s Office to
conduct discovery (including depositions, interrogatories, requests for
production of documents, and the issuance of subpoenas), pursuant to Rule
32.2(b)(3) of the Federal Rules of Criminal Procedure, to help identify, locate,
and forfeit substitute assets.

The defendant agrees that forfeiture of substitute assets as
authorized herein shall not be deemed an alteration of the defendant's
sentence and the United States shall not be limited to the forfeiture of the
substitute assets, if any, specifically listed in this plea agreement.

The defendant agrees and consents to the forfeiture of these
assets pursuant to any federal criminal, civil, judicial or administrative
forfeiture action. The defendant also agrees to waive all constitutional,
statutory and procedural challenges (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea

Agreement on any grounds, including that the forfeiture described herein

Defendant’s Initials XE Z 9
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 10 of 33 PagelD 27

constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment.

The defendant admits and agrees that the conduct described in

the Factual Basis below provides a sufficient factual and statutory basis for the

forfeiture of the property sought by the government. Pursuant to Rule
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time
it is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture (including substitute assets) and to
transfer custody of such property to the United States before the defendant’s
sentencing. To that end, the defendant agrees to make a full and complete
disclosure of all assets over which defendant exercises control, including all
assets held by nominees, to execute any documents requested by the United
States to obtain from any other parties by lawful means any records of assets
owned by the defendant, and to consent to the release of the defendant’s tax

returns for the previous five years. The defendant agrees to be interviewed by

Defendant’s Initials eA 10
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 11 of 33 PagelD 28

the government, prior to and after sentencing, regarding such assets and their
connection to criminal conduct. The defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant’s sentencing. In addition to providing full and complete
information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty

the Court may impose upon the defendant in addition to forfeiture.

Defendant’s Initials i “ 11
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 12 of 33 PagelD 29

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including the forfeiture of any substitute assets, is
final.

11. Removal - Notification

The defendant has been advised and understands that pleading
guilty may have consequences with respect to the defendant’s immigration
status if the defendant is not a citizen of the United States. Under federal law,
the offense to which defendant is pleading guilty may be a removable offense.
Removal and other immigration consequences are the subject of a separate
proceeding, however, and the defendant understands that no one, including
the defendant’s attorney or the district court, can predict to a certainty the
effect of the defendant’s conviction on the defendant’s immigration status.
The defendant nevertheless affirms that the defendant wants to plead guilty
regardless of any immigration consequences that may result from the

defendant’s guilty plea, even if the consequence is the defendant’s automatic

f)
Defendant’s Initials A / 12
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 13 of 33 PagelD 30

removal from the United States following completion of the defendant’s
sentence.
B. Standard Terms and Conditions
Ii, Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously pursuing
other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),
including, but not limited to, garnishment and execution, pursuant to the
Mandatory Victims Restitution Act, in order to ensure that the defendant’s
restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court

shall impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure

Defendant's Initials \e 13
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 14 of 33 PagelD 31

that this obligation is satisfied, the Defendant agrees to deliver a check or
202. 08 cB Ce
money order to the Clerk of the Court in the amount of $406-00, payable to
"Clerk, U.S. District Court" within ten days of the change of plea hearing.
The defendant understands that this agreement imposes no limitation as to
fine.
2 Supervised Release
The defendant understands that the offense to which the
defendant is pleading provides for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.
3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the

United States in the future.

Defendant’s Initials / 4 14
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 15 of 33 PagelD 32

4, Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the counts to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
D: Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)Gi), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The

defendant further agrees to execute any documents requested by the United.

C (
Defendant’s Initials ; / 15
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 16 of 33 PagelID 33

States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will

be determined solely by the Court, with the assistance of the United States

Defendant’s Initials | i ” 16
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 17 of 33 PagelD 34

Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.

Vs Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and

authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the

Constitution; provided, however, that if the government exercises its right to

Defendant’s Initials f - 17
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 18 of 33 PageID 35

appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agwement
It is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,

intimidation, or coercion of any kind. The defendant further acknowledges

Defendant’s Initials J Zz 18
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 19 of 33 PagelD 36

defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to

hold public office, to serve on a jury, or to have possession of firearms.

Defendant’s Initials y 7 19
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 20 of 33 PagelD 37

11. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth in the attached "Factual Basis," which is incorporated herein by
reference, are true, and were this case to go to trial, the United States would be
able to prove those specific facts and others beyond a reasonable doubt.
12. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been

made to the defendant or defendant's attorney with regard to such guilty plea.

Defendant’s Initials x . 20
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 21 of 33 PagelD 38

13. Certification

The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant
and that defendant fully understands its terms. |

DATED this 2S” day of <)uv\g , 2021.

KARIN HOPPMANN
Acting United States Attorney

 

 

 

 

 

/ LL. /
JOHNSON W. EUSTACHE ‘Chauncey A Bratt
Defendant Assistant United States Attorney
f ¢ | | y
QLAse. MAC LID
Susan Malove, Esq. Roger B. Handberg
Attorney for Defendant Assistant United States Attorney

Chief, Orlando Division

Defendant’s Initials 4 -_ 21
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 22 of 33 PagelD 39

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION

UNITED STATES OF AMERICA

V.

CASE NO. 6:21-cr-

JOHNSON W. EUSTACHE

Count One

Count Two

PERSONALIZATION OF ELEMENTS

Second:

Third:

Fourth:

First:

Second:

Did you knowingly devise or participate in

a scheme to defraud, or to obtain money or property
by using false pretenses, representations, or
promises?

Were the false pretenses, representations, or
promises about a material fact?

Did you act with the intent to defraud?

Did you transmit or cause to be transmitted by wire
some communication in interstate commerce to
help carry out the scheme to defraud?

Did you aid or assist in, or procure, counsel, or
advise the preparation or presentation of a return
under or in connection with a matter arising under
the Internal Revenue laws?

Did the return falsely state that the taxpayer
incurred losses of $15,239 from a Schedule C
business or falsely state that the taxpayer incurred
losses of $6,000 from a Schedule 1 Adjustment to
Income?

Defendant's Initials Q / oF
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 23 of 33 PagelD 40

Third: Did you know that the statement in the return was
‘ false?

Fourth: Was the false statement material?

Fifth: Did you do so so with the intent to do something

that you knew the law forbids?

Defendant’s Initials 5 (a 23
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 24 of 33 PagelD 41

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA
Vv. CASE NO. 6:21-cr-
JOHNSON W. EUSTACHE

FACTUAL BASIS

Background on CARES Act

In March 2020, the Coronavirus Aid, Relief, and Economic Security
Act, or the “CARES Act,” was enacted to provide immediate assistance to
individuals, families, and organizations affected by the COVID-19 emergency.
Among its various provisions, the CARES Act authorized the U.S. Small
Business Administration (“SBA”) to guarantee loans under the Paycheck
Protection Program (“PPP”), and the full principal amount of the loans could
qualify for forgiveness. Borrowers were required to use PPP loan proceeds
only for enumerated purposes, including payroll costs, rent and utilities, and
mortgage interest payments.

Under the PPP, the loan amount for qualifying small businesses was
calculated using a payroll-based formula specified in the CARES Act. The
payroll-based formula considered the borrower’s total payroll costs from the

preceding twelve months for all domestic employees. Once an average

we
Defendant’s Initials Ae 24
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 25 of 33 PagelD 42

monthly payroll cost was established, the borrower would multiply that figure
by 2.5 to arrive at a total maximum PPP loan amount. To apply for a PPP
loan, a potential borrower electronically submitted an SBA Form 2483 with
supporting payroll documentation to a financial institution that would
administer the loan and serve as custodian of the funds.

Further provisions of the CARES Act, in conjunction with an officially
declared disaster by the United States Government, allowed for the SBA to
offer Economic Injury Disaster Loan (EIDL) funding to business owners
negatively affected by the COVID-19 pandemic. Using the SBA online portal,
EIDL applicants submitted personal and business information in support of
each EIDL application. The application process involved filling out assorted
data fields relating to the size of the affected business entity, the ownership of
said business, and other information such as the number of employees and
gross business revenues realized in the 12 months prior to COVID-19 impact
on the national economy. This information furnished by the applicant was
then used by SBA application evaluation systems to calculate the principal
amount of money the small business was eligible to receive in the form of an

EIDL.

Defendant’s Initials Nt ze Zo
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 26 of 33 PagelD 43

PPP and EIDL Loan Fraud by EUSTACHE

Between March 27, 2020, and April 5, 2021, JOHNSON W.

EUSTACHE (“EUSTACHE?”) submitted to the SBA and other lenders 13

different applications for PPP or EIDL loans for businesses controlled by

EUSTACHE, his relatives, or his girlfriend M.F., that had few if any

employees besides EUSTACHE. These applications included the following:

1,

Application submitted by EUSTACHE to SBA on March 27, 2020,
using business name of First Shooting Film Production, for EIDL
loan of unspecified amount.

Application submitted by EUSTACHE to SBA on March 30, 2020,
using business name of Paradise Center A&R Immigrant Inc., for
EIDL loan of $2,100.

Application submitted by EUSTACHE to SBA on April 1, 2020,
using business name of Needfulchild, Inc., for EIDL loan of
$160,000.

Application submitted by EUSTACHE to Harvest Small Business
Finance LLC on April 3, 2020, using business name of First
Shooting Film Production, LLC, for PPP loan of $191,972.50

Application submitted by EUSTACHE to Wells Fargo on April 20,
2020, using business name of Paradise Center A&R Immigrant Inc.,
for PPP loan of $50,366.

. Application submitted by EUSTACHE to Harvest Small Business

Finance LLC on April 23, 2020, using business name of
Needfulchild, Inc., for PPP loan of $272,500.

Application submitted by EUSTACHE to Harvest Small Business
Finance LLC on April 24, 2020, using business name of Paradise
Tax Center Bank, LLC, for PPP loan of $137,355.

Application submitted by EUSTACHE to Cross River Bank on May
3, 2020, using business name of Paradise Center A&R Immigrant
Inc., for PPP loan of $241,757.

Defendant’s Initials Q U/ 26
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 27 of 33 PagelD 44

9. Application submitted by EUSTACHE to Funding Circle on May
19, 2020, using business name of Home Refresh Handyman Inc., for
PPP loan of $165,000.

10. Application submitted by EUSTACHE to SBA on June 17, 2020,
using business name of Home Refresh Handyman Inc., for EIDL
loan of $160,000.

11. Application submitted by EUSTACHE to SBA on August 6, 2020,
using business name of Heritage Blue Builder, for EIDL loan of
$150,000.

12. Application submitted by EUSTACHE to Legacy Bank on February
21, 2021, using business name of Needfulchild, Inc., for PPP loan of
$413,784.

13. Application submitted by EUSTACHE to Itria Ventures LLC on
April 5, 2021, using business name of Heritage Blue Builder, for PPP
loan of $226,692.50.

Each of these 13 loan applications contained material misstatements
about the businesses on behalf of which EUSTACHE purported to be seeking
the loans. For instance, in each of these loan applications, EUSTACHE made
false representations regarding the business’s number of employees and
amount of payroll. In many of these loan applications, EUSTACHE also

_falsely indicated that he was not currently on probation for any felony offense
and that he had not been convicted of a felony for the past five years. In fact,
on December 3, 2019, EUSTACHE had been convicted in Brevard County,
Florida for (1) Unauthorized Practice of Law and (2) Organized Fraud to

Obtain Property, for which he was sentenced to a five-year term of probation.

Defendant’s Initials Lf 27
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 28 of 33 PagelD 45

EUSTACHE was serving this term of probation at the time that he submitted
each of the loan applications at issue in this case.

With respect to each of the PPP loans for which EUSTACHE
submitted applications, EUSTACHE falsely and fraudulently certified that the
PPP funds acquired from the requested PPP loans would be used to retain
workers, maintain payroll, or make mortgage interest payments, lease
payments, and utility payments.

The total amount of EIDL and PPP funds that EUSTACHE
fraudulently applied for was $2,151,527, which the parties agree represents the
total intended loss amount in this case. Because some of the loan applications
were rejected, the total amount of loan proceeds that EUSTACHE actually
obtained through his fraud scheme was $1,343,029.50, which represents the
actual loss amount in this case. EUSTACHE used most of the loan proceeds
for his own personal enrichment, such as to fund investments with Robinhood
Markets Inc. and to purchase or construct real and residential properties,
including the following:

1510 Shamrock Ave SE, Palm Bay, FL 32909
411 Flamingo Ct., Poinciana, FL 34759

153 Anzio Dr., Kissimmee, FL 34758

2070 Agora Cir. SE, Palm Bay, FL 32909
612 Osmosis Dr SW, Palm Bay, FL 32908
624 Osmosis Dr SW, Palm Bay, FL 32908

a om eh

Defendant’s Initials xl f 28
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 29 of 33 PagelD 46

cs

AGE

7. 636 Osmosis Dr SW, Palm Bay, FL 32908

8. 1350 Wade St. SE, Palm Bay, Florida 32909
9. 1362 Wade St. SE, Palm Bay, Florida 32909
10.1183 Raoul St SE, Palm Bay, Florida 32909

Wire Charged in Count One

One of the fraudulent PPP loan applications submitted by
EUSTACHE was an application that he submitted to Cross River Bank on
May 3, 3024, in the name Paradise Center A&R Immigrant Inc., a company
that EUSTACHE owned and controlled for which EUSTACHE was the
President. At the time that EUSTACHE submitted the loan application,
Paradise Center A&R Immigrant Inc. had few if any employees besides
EUSTACHE, and it did not, in fact, make any payroll payments in 2019 or
2020. EUSTACHE falsely and fraudulently certified in the loan application
that as of May 3, 2004, Paradise Center A&R Immigrant Inc. had 10
employees and an average monthly payroll of $96,703.00. In support of this
false certification, EUSTACHE prepared and submitted to Cross River Bank
fake Federal tax returns for Paradise Center A&R Immigrant Inc.

EUSTACHE also fraudulently certified in this loan application that

he was not “presently . . . on probation,” and that within the last five years he

had not “1) been convicted; 2) pleaded guilty; 3) pleaded nolo contendere; 4)

Defendant’s Initials » L Z 29
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 30 of 33 PagelD 47

3
At

been placed on pretrial diversion; or 5) been placed on any form of parole or
probation” for any felony.

EUSTACHE’s false representations regarding himself and Paradise
Center A&R Immigrant Inc., as well as the fake Federal tax returns that he
submitted as supporting documentation, caused Cross River Bank to approve
the PPP application. On May 5, 5034, Cross River Bank transferred $241,757
in PPP funds into a Wells Fargo checking account ending in 4384 controlled
by EUSTACHE in Florida. This transfer involved the use of servers in
Minnesota, Pennsylvania, and Virginia to transfer the funds to EUSTACHE
in Florida, and thus constituted an interstate wire. EUSTACHE then used
these funds to make investments with Robinhood Markets Inc. and to make
payments for a new personal residence.

Aiding and Assisting Preparation of False Tax Returns by EUSTACHE

In 2015, EUSTACHE applied for and received a preparer tax
identification number (“PTIN”) from the IRS. IRS records show that
EUSTACHE used this PTIN to file over 200 tax returns for taxpayers between
2017 and 2020, and that he also filed a number of returns for taxpayers using
this PTIN during 2021. 28 of these tax returns prepared by EUSTACHE

between 2017 and 2020 contained false adjustments, false income amounts, or

false deductions, which EUSTACHE included to fraudulently inflate the

Defendant’s Initials 4 ( 30
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 31 of 33 PagelD 48

amount of the taxpayers’ refunds. These false items that EUSTACHE
claimed on behalf of taxpayers included bogus Schedule C businesses, false
Schedule 1 Adjustment to Income deductions, false Household Employee
(HSH) income,* and false W-2 wages. The total tax loss to the IRS as a result
of the false statements in the tax returns was $87,044. Seven of the taxpayers
for whom EUSTACHE claimed these false items were interviewed by the IRS.
Each of them confirmed that EUSTACHE prepared their tax returns, and that
they did not provide EUSTACHE with the false and fraudulent information
that he included in their returns.
Count Two

On February 12, 2021, EUSTACHE prepared and submitted to the IRS
a false 2020 individual U.S. Income Tax Return on behalf of taxpayer A.R.
EUSTACHE falsely indicated in the return that A.R. had suffered losses in
2020 of $15,239 from a Schedule C business that provided “home care.”
EUSTACHE also falsely indicated in the return that A.R. had suffered
additional losses in 2020 of $6,000 in a Schedule 1 Adjustment to Income.

IRS Agents interviewed A.R. on April 16, 2021. ALR. identified —
EUSTACHE as the tax preparer who had prepared A.R.’s taxes for the 2019

and 2020 tax years. A.R. stated that she met with EUSTACHE in person

 

° EUSTACHE reported false HSH income on certain returns in order to maximize the tax credits the
taxpayers would receive and thereby falsely increase the taxpayers’ tax refunds.

Defendant’s Initials S ; g 31
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 32 of 33 PagelD 49

during her first meeting with him at his office in Palm Bay, Florida, and since
then has emailed her tax documents to him.

Agents showed A.R. her individual-U.S. Income Tax Return for 2019
that EUSTACHE submitted on her behalf. On this return, EUSTACHE
misreported A.R.’s income by omitting approximately $2,000 in income from
the W-2s that A.R. had provided to EUSTACHE. EUSTACHE also falsely
claimed an unspecified Schedule 1 Adjustment to Income of $6,060. A.R.
stated that she did not provide any information to EUSTACHE that would
have entitled her to those adjustments and that EUSTACHE did not have any
discussions with her about any deductions.

Agents then showed A.R. her individual U.S. Income Tax Return for
2020 that EUSTACHE submitted on her behalf. A.R. confirmed that the W-2
information reported on this return was correct, but she stated that she had
never operated a business of any kind, much less a “home care” business.
A.R. expressed shock that EUSTACHE had claimed that she suffered losses
from a business, and she stated that she had not provided him with any
information claiming that she had a business or any information relating to
business losses. A.R. also stated that she did not know why a reduction to her
income of $6,000 had been reported by EUSTACHE and that she never had

any conversation with EUSTACHE about such a reduction.

Defendant’s Initials Ye 2 32
Case 6:21-cr-00098-ACC-GJK Document 4 Filed 07/08/21 Page 33 of 33 PagelD 50

Interview of Eustache on March 8, 2021

EUSTACHE was interviewed by law enforcement agents on March 8,
2021. During this interview, EUSTACHE stated that he has been preparing
taxes for nine years and that his office is in Palm Bay, FL. EUSTACHE
admitted to submitting PPP and/or EIDL loan applications for Paradise
Center A&R Immigrant Inc., Paradise Tax Center Bank, First Shooting Film
Production LLC, Needfulchild Inc., Home Refresh Handyman Inc., and
Heritage Blue Builder LLC. EUSTACHE denied using these funds to
purchase properties and stated that he knew that the money from EIDL loans
could only be used to pay business expenses and that the money from PPP
loans could only be used to pay employees.

An FBI Financial Investigator conducted a tracing analysis for each of
the 10 properties purchased and/or constructed by EUSTACHE since March
2020, and each of these properties was purchased by EUSTACHE using funds
that he obtained through the aforementioned PPP or EIDL loans. None of

the PPP loan proceeds were used to make payroll payments.

Defendant's Initials te , 33
